August 14, 2019

Honorable Judge Robert J. Conrad
235 Charles R. Jonas Federal Building
401 West Trade Street

Charlotte, NC 28202

Dear Judge Conrad:

lam writing this reference for my brother Joseph F. Wiseman, Jr. Like my grandfather, my father,
and Joe, 1am an engineer. I am a graduate of the University of Delaware and University of Virginia
where I majored in Civil Engineering. I was formerly a project engineer at Taylor Wiseman and
Taylor and the President of Media Concepts, Inc. before my current job as a project manager at
S.T. Hudson Engineers. | am currently undergoing chemotherapy treatment for Burkits
Lymphoma, otherwise I would be at the sentencing hearing to support my brother.

I was shocked and disappointed upon hearing of Joe's current circumstances. We are both third
generation professional engineers, so it was particularly disappointing that he made these mistakes
in a profession we share with our father and grandfather. | have spoken to Joe and told him of our
family's disappointment. But | have also shared our ongoing support and love for him because we
do not believe that Joe’s life has to be defined by this terrible error in judgment.

Through the years at our annual vacations at our family home in Avalon, NJ, | have seen firsthand
what an excellent father and husband Joe is. He has lived a life of making his family his top
priority, as evidenced by the love and respect his wife and children show him. His excellent
parenting is also apparent by the high academic and athletic achievement by all three of his
children. He has always been very helpful caring for my mother when needed and was always
there for my father when he was terminally ill.

Not there is a good time for this, but on top of my cancer diagnosis, this has become a very stressful
time for our mother who is 85 years old. She is extremely upset and worried for Joe and his family.
We support Joe and know that, current circumstances aside, he is a truly good man. I have no
doubt that he will never put himself or his family in any situation like this again.

Sincerely,

A?
: ine

Robert Wiseman
